Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-22-00026-CV

                                          IN RE Robert TEJEDA

                                            Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice (concurring with opinion)
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 14, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           The court has considered the petition for a writ of mandamus filed by relator on January

11, 2022. The court concludes relator is not entitled to the relief sought and relief should be denied.

See TEX. R. APP. P. 52.8(a). Accordingly, relator’s petition for a writ of mandamus is denied.

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2021-CI-25811, styled Sylvia Ruiz Mendelsohn v. Monica Alcantara and
Jacquelyn F. Callanen, in the 37th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel Jr.
presiding.